Exhibit 99.2 INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Supplemental Data Non-performing assets(1) March 31, December 31, (dollars in thousands) Non-accrual loans $ $ Loans 90 days or more past due and still accruing interest Total non-performing loans Other real estate and repossessed assets Total non-performing assets $ $ As a percent of Portfolio Loans Non-performing loans % % Allowance for loan losses Non-performing assets to total assets Allowance for loan losses as a percent of non-performing loans (1) Excludes loans that are classified as “troubled debt restructured” that are still performing. Troubled debt restructurings (“TDRs”) March 31, 2011 Commercial Retail Total (in thousands) Performing TDRs $ $ $ Non-performing TDRs (1) 15,237 Total $ $ $ December 31, 2010 Commercial Retail Total (in thousands) Performing TDRs $ $ $ Non-performing TDRs (1) 16,616 Total $ $ $ (1)Included in NPL table above. (2)Also includes loans on non-accrual at the time of modification until six payments are received on a timely basis. 1 Allowance for loan losses Three months ended March 31, Unfunded Unfunded Loans Commitments Loans Commitments (dollars in thousands) Balance at beginning of period $ Additions (deduction) Provision for loan losses Recoveries credited to allowance Loans charged against the allowance (13,791 ) (23,590 ) Additions (deductions) included in non-interest expense 95 56 Balance at end of period $ Net loans charged against the allowance to average Portfolio Loans (annualized) 2.93 % 4.10 % Alternative Sources of Funds March 31, December 31, Average Average Amount Maturity Rate Amount Maturity Rate (dollars in thousands) Brokered CDs $ 2.3 years % $ 2.4 years % Fixed rate FHLB advances 5.6years 5.9 years Variable rate FHLB advances (1) 1.1 years 0.8 years Total $ 2.4 years % $ 2.4 years % (1) Certain of these items have had their average maturity and rate altered through the use of derivative instruments, such as pay-fixed interest rate swaps. Capitalization March 31, December 31, (in thousands) Subordinated debentures $ $ Amount not qualifying as regulatory capital (1,507 ) (1,507 ) Amount qualifying as regulatory capital Shareholders’ Equity Preferred stock Common stock Accumulated deficit (198,311 ) (189,902 ) Accumulated other comprehensive loss (12,865 ) (13,120 ) Total shareholders’ equity Total capitalization $ $ 2 Non-Interest Income Three months ended March 31, December31, March 31, (in thousands) Service charges on deposit accounts $ $ $ Net gains (losses) on assets Mortgage loans Securities 14 Other than temporary loss on securities available for sale Total impairment loss (469 ) (28 ) (118 ) Loss recognized in other comprehensive income Net impairment loss recognized in earnings (142 ) (28 ) (118 ) Interchange income Mortgage loan servicing Investment and insurancecommissions Bank owned life insurance Title insurance fees Other Total non-interest income $ $ $ Capitalized Mortgage Loan Servicing Rights Threemonthsended March 31, (in thousands) Balance at beginning of period $ $ Originated servicing rights capitalized Amortization (749 ) (758 ) Decrease in impairment reserve Balance at end of period $ $ Impairment reserve at end of period $ $ Mortgage Loan Activity Three months ended March 31, December 31, March 31, (dollars in thousands) Mortgage loans originated $ $ $ Mortgage loans sold Mortgage loans sold with servicing rights released Net gains on the sale of mortgage loans Net gains as a percent of mortgage loans sold (“Loan Sales Margin”) 1.59 % 2.37 % 2.10 % Fair value adjustments included in the Loan Sales Margin (0.72 ) (0.49 ) (0.07 ) 3 Non-Interest Expense Three months ended March 31, December 31, March 31, (in thousands) Salaries $ $ $ Performance-based compensation and benefits Other benefits Compensation and employee benefits Loan and collection Occupancy, net Vehicle service contract counterparty contingencies Data processing Furniture, fixtures and equipment Net losses on other real estate and repossessed assets FDIC deposit insurance Credit card and bank service fees Communications Legal and professional Advertising Supplies Amortization of intangible assets Costs (recoveries) related to unfunded lending commitments 95 ) 56 Other Total non-interest expense $ $ $ 4 Average Balances and Rates Three Months Ended March 31, Average Average Balance Interest Rate(3) Balance Interest Rate(3) Assets (1) (dollars in thousands) Taxable loans $ $ % $ $ % Tax-exempt loans (2) 87 Taxable securities Tax-exempt securities (2) Cash – interest bearing Other investments Interest Earning Assets Cash and due from banks Other assets, net Total Assets $ $ Liabilities Savings and NOW $ $ Time deposits Other borrowings Interest Bearing Liabilities Demand deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net Interest Income $ $ Net Interest Income as a Percent of Earning Assets % % All domestic, except for $0.03 million and $0.9 million for the three months ended March 31, 2011 and 2010, respectively, of average payment plan receivables included in taxable loans for customers domiciled in Canada. Interest on tax-exempt loans and securities is not presented on a fully tax equivalent basis due to the current net operating loss carryforward position and the deferred tax asset valuation allowance. Annualized. 5 Commercial Loan Portfolio Analysis as of March 31, 2011 Total Commercial Loans Watch Credits Percent of Loan Loan Category All Loans Performing Non- performing Total Category in Watch Credit (dollars in thousands) Land $ % Land Development Construction Income Producing Owner Occupied Total Commercial Real Estate Loans (1) $ Other Commercial Loans(1) $ $ $ Total non-performing commercial loans $ The total of these two categories is different than the March 31, 2011, Consolidated Statement of Financial Condition due primarily to loans in process. 6
